Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 21 – 43 are allowed. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "MEDICAL DEVICE NAVIGATION USING A VIRTUAL 3D SPACE"

Regarding independent claims 21 and 41, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: determining an emplacement of a plane-of-interest; determining an emplacement of a second medical display object based at least in part on the determined emplacement of the first medical display object and the determined emplacement of the plane-of-interest; and causing a display to display, in a virtual 3D space, at least a portion of the second medical display object based on the determined emplacement of the second medical display object.

Regarding independent claims 30 and 42, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: determining an emplacement of a plane-of-interest; determining an intersection between the plane-of-interest and a trajectory of the first jaw member along a drive path of the medical device; and causing a display to display, in a virtual 3D space, an intersection indicator indicating the intersection.

claims 36 and 43, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: identifying an emplacement of an affected region of the medical device based at least in part on the determined emplacement of the medical device, wherein the affected region corresponds to at least a portion of a volume located between the first jaw member and the second jaw member; and causing a display to display, in a virtual 3D space, at least a portion of the affected region based at least in part on the determined emplacement of the affected region.


Dependent claims 22 – 29, 31 – 35 and 37 – 40 are also allowed as a result of their dependency to claims 21, 30 and 36, respectively.

Specifically, the closest prior art, Ullrich, Christopher (US-20120138658-A1, hereinafter simply referred to as Ullrich) and KRIMSKY, WILLIAM S. (US-20170348067-A1, hereinafter simply referred to as Krimsky) have been overcome by Applicant's teaching as cited above.






____________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666